         Case 4:17-cv-00492-BSM Document 281-3 Filed 08/13/20 Page 1 of 6




                                                 July 10, 2020

Via Electronic Mail (jhenry@wlj.com)

Judy Henry et al.
Wright, Lindsey & Jennings LLP
200 West Capitol Avenue, Suite 2300
Little Rock, AR 72201

Counsel for Plaintiff SE Physicians, Inc.

Re:     Supplement to My Expert Report in SEP v. Arkansas Health & Wellness et al.

Dear Counsel:

In light of new materials disclosed by Plaintiff last week, I write to supplement my expert report
in this matter, dated April 15, 2019, and the opinions that we discussed in my deposition in this
matter on May 13, 2020. I note that Plaintiff’s expert similarly supplemented her report this
week.

It is my understanding per counsel for Defendants that last week, on the evening of June 29,
2020, Plaintiff disclosed for the first time medical records that allegedly support the medical bills
that Plaintiff has put at issue in this case. It is also my understanding the medical records that
were disclosed consisted of approximately 26,000 PDFs comprising an estimated 390,000 pages
with no index.

Counsel for Defendants asked me to analyze a random sample of the records to determine
whether my opinions should be supplemented based on newly disclosed information included in
these medical records. The medical records are relevant to my opinions in this matter because my
opinions focus on whether Defendants allowed reasonable value for services rendered by
Plaintiff to members enrolled in Defendants’ health insurance exchange plans.

The Defendants reimbursed Plaintiff for services based on the level of emergency room service
reported on bills as submitted by the Plaintiff to the Defendants. There are five CPT codes
associated with various levels of emergency room services. 1 The higher level CPT codes
typically result in higher payments from Defendants to Plaintiff. To the extent the level of CPT
code included on the Plaintiff’s bill is not supported by information included in the patient’s
medical record, the amount reimbursed by the Defendants to the Plaintiff could exceed
reasonable value. For example, based on information included in my expert report dated April
15, 2019, the median amounts allowed by Defendants to Plaintiff for CPT codes 99283, 99284,

1
 “CPT® codes are the United States’ standard for how medical professionals document and report medical,
surgical, radiology, laboratory, anesthesiology, and evaluation and management (E/M) services. All healthcare
providers, payers, and facilities use CPT® codes.” https://www.aapc.com/resources/medical-coding/cpt.aspx


                                                                                             EXHIBIT
                                                        1
                                                                                                   3
         Case 4:17-cv-00492-BSM Document 281-3 Filed 08/13/20 Page 2 of 6




and 99285 were approximately $77, $148, and $218 respectively. To the extent claims submitted
by the Plaintiff included CPT code 99285 and, based upon information included in the medical
record, should have instead included CPT code 99283 or 99284, the Defendants most likely
overpaid these claims. 2

To test whether information in the Plaintiff’s medical records supported the CPT code included
on the Plaintiff’s bills submitted for reimbursement by Defendants, my team randomly selected a
probe sample of 30 of the medical bills at issue that were coded with CPT code 99285 for
review. Cher Fieri, a certified medical coder on my team, reviewed the medical records that
allegedly support the first five of these randomly selected medical bills. She had the following
findings based on her review:

    •   All five of these medical bills were “upcoded”
    •   Four of the medical bills should have been coded 99284
    •   One of the medical bills potentially should have been coded 99283

As a result of Ms. Fieri’s preliminary findings, counsel for Defendants asked my team to
continue the review of medical records supporting all 30 of the randomly selected medical bills
comprising the probe sample of the bills that Plaintiff has put at issue in this case. I will
supplement this letter with those results.

Based on the above, it is my opinion that Defendants have overpaid Plaintiff on at least a portion
of the medical bills that Plaintiff put at issue in this litigation. This finding further supports the
opinion included in my expert report dated April 15, 2019 that “Amounts allowed by Arkansas
Health on SE Physicians disputed claims, in aggregate, appear reasonable.”


Respectfully Submitted By:




Kevin O’Brien



2
 It should be noted that TeamHealth, Plaintiff’s parent company, performed the CPT coding and billing for claims
at issue in this case. Additionally, I have been informed by counsel that TeamHealth has been sued in the past for
“upcoding.” See United States ex rel. Hernandez v. Team Health, Inc., No. 2:16-CV-00432-JRG, 2020 WL 731446
(E.D. Tex. Feb. 13, 2020). Upcoding happens when a medical provider—in this case, a medical staffing and billing
company—assigns an inaccurate billing code to a medical service performed in order to increase the payment for
that service (https://www.cms.gov/Outreach-and-Education/Medicare-Learning-Network-
MLN/MLNProducts/Downloads/Fraud-Abuse-MLN4649244.pdf).



                                                        2
          Case 4:17-cv-00492-BSM Document 281-3 Filed 08/13/20 Page 3 of 6




                                            July 16, 2020


Via Electronic Mail (jhenry@wlj.com)

Judy Henry et al.
Wright, Lindsey & Jennings LLP
200 West Capitol Avenue, Suite 2300
Little Rock, AR 72201

Counsel for Plaintiff SE Physicians, Inc.

Re:       Supplement to My Expert Report in SEP v. Arkansas Health & Wellness et al.

Dear Counsel:

I write to supplement my letter of July 10, 2020 to provide additional information regarding our
review of the medical records that Plaintiff recently produced to determine whether they support
the CPT codes that Plaintiff billed and put at issue in this case.

As I described in my July 10, 2020 letter, my team randomly selected a probe sample of 30 of
the medical bills at issue that Plaintiff coded with CPT code 99285 for review. Cher Fieri, a
Certified Professional Coder, Certified Outpatient Coder and Certified Risk Adjustment Coder
on my team, has now reviewed the remaining medical records provided by Plaintiff that
allegedly support these 30 randomly selected medical bills. She had the following findings based
on her review of documentation available to her to date:

      •   Documentation reviewed did not always support a face-to-face encounter with the
          physician when the ED team included a non-physician practitioner; 1
      •   One of the 30 medical records could not be evaluated due to a missing physician visit
          note;
      •   18 of the 29 medical records reviewed did not support the CPT code that appeared on the
          medical bill;
      •   The 18 medical bills that were “upcoded” represent 62% of the medical bills reviewed
          containing CPT code 99285;
      •   13 of the 18 “upcoded” medical bills should have been assigned CPT code 99284;
      •   Five of the 18 “upcoded” medical bills should have been assigned CPT code 99283;
      •   11 of the 29 reviewed medical bills were correctly assigned CPT code 99285.

As of April 15, 2019, the date of my expert report, Plaintiff put at issue approximately 7,000
medical bills. These included approximately 2,700 medical bills, or 40%, that were assigned
CPT code 99285. Based on the analysis described in my expert report dated April 15, 2019, the

1
    For example, SOUTHEASTERN111260 - SOUTHEASTERN111277



                                                 1
       Case 4:17-cv-00492-BSM Document 281-3 Filed 08/13/20 Page 4 of 6




median amounts allowed by Defendants to Plaintiff for CPT codes 99283, 99284, and 99285
were approximately $77, $148, and $218 respectively. Consequently, these findings further
support the opinion included in my expert report dated April 15, 2019 and my supplement dated
July 10, 2020 that the “Amounts allowed by Arkansas Health on SE Physicians disputed
claims, in aggregate, appear reasonable.”

Respectfully Submitted By:




Kevin L. O’Brien
Executive Director




                                              2
                                                                        Case 4:17-cv-00492-BSM Document 281-3 Filed 08/13/20 Page 5 of 6                  Berkeley Research Group, LLC




Sample Extract: SEP Disputed Underpaid Accounts - Limited to Billed CPT Containing 99285
Fieri Coding Review


 Sample                   POLICY_NUM                                                                                                                                                                                                                                                                          BRG Audit     Agree/Disagree with
Num BRG        DOB            [1]              DOS       ACCOUNT_NUM            BILLED_PROVIDER                           BILLED_CPT           Medical Record Bates         Review By        Date               CC                   History Level              Exam Level                   MDM                Code         Submitted Code
   1         9/12/1971    U9073454501        6/7/2017     189027855/400 GARIBALDI MD,BRYON                              99285*93010           SOUTHEASTERN125954,              CF            8-Jul           Chest Pain              Comprehensive             Comprehensive                Moderate            99284            Disagree
                                                                                                                                              SOUTHEASTERN125956
    2        12/4/1982     U9121996001      4/30/2017     186634896/400 GRANTHAM MD,BRIAN WESTON                        99285                 SOUTHEASTERN043547,               CF           8-Jul      Diarrhea & Vomiting          Comprehensive             Comprehensive                Moderate             99284             Disagree
                                                                                                                                              SOUTHEASTERN043549
    3        7/15/1963     U9051980501      12/21/2016    179526660/400 ANTUNA DO,JOHN CHARLES                          99285                 SOUTHEASTERN263581,               CF           8-Jul            Headache               Comprehensive             Comprehensive                Moderate             99284             Disagree
                                                                                                                                              SOUTHEASTERN263628
    4         7/7/1975     U9067926501      5/12/2016     168079085/400 STEWART MD,BRADFORD                             99285                 SOUTHEASTERN142370,               CF           8-Jul            Headache               Comprehensive                Detailed                  Moderate             99284             Disagree
                                                                                                                                              SOUTHEASTERN142372
    5        8/19/1967     U9027659701      10/25/2015    158348986/400 STEWART MD,BRADFORD                             99285                 SOUTHEASTERN339732,               CF           8-Jul       Cerebralvascular            Comprehensive             Comprehensive                Moderate             99284             Disagree
                                                                                                                                              SOUTHEASTERN339734                                             Accident
    6        3/24/1981     U9001381601      5/28/2018     214073088/400 FRANK MD,JOHN C                                 99285*99053           SOUTHEASTERN374613,               CF          14-Jul     Abdominal Pain/Rectal         Comprehensive             Comprehensive                  High               99285               Agree
                                                                                                                                              SOUTHEASTERN374735                                             Bleeding
    7        10/22/1972    U9121436101       5/6/2018     212375150/400 JACKSON MD,HUGH H                               99285                 SOUTHEASTERN358741,               CF          14-Jul       Back/Flank Pain             Comprehensive             Comprehensive                  High               99285               Agree
                                                                                                                                              SOUTHEASTERN358795
    8        3/19/1985     U9055718401      7/13/2017     191102925/400 HANEY MD,KAREN                                  99285                 SOUTHEASTERN302120,               CF          10-Jul      Abdominal Pain (right        Comprehensive             Comprehensive                Moderate             99284             Disagree
                                                                                                                                              SOUTHEASTERN302144                                                side)
    9         8/8/1995     U9122244301      3/18/2018     208596757/400 LYERLY MD,MICHAEL SHANE                         99285                 SOUTHEASTERN384822,               CF          14-Jul       Flu Like Symptoms           Comprehensive             Comprehensive                  L-M                99283             Disagree
                                                                                                                                              SOUTHEASTERN384824
    10       11/5/1993     U9003683201      4/25/2015     149655068/400 HAWKINS MD,DAWN RENEE                           99285                 SOUTHEASTERN273930,               CF          10-Jul         Abdominal Pain            Comprehensive             Comprehensive                   M                 99284             Disagree
                                                                                                                                              SOUTHEASTERN274047
    11        9/2/1985     U9142246201      4/13/2018     210696298/400 MCCLINTON III MD,ERNEST                         99285                 SOUTHEASTERN021290,               CF          14-Jul    Fever (102) Body Aches,        Comprehensive             Comprehensive                   M                 99284             Disagree
                                                                                                                                              SOUTHEASTERN021292                                             Headache
    12       11/27/1989    U9029116201      9/25/2017     195542695/400 STEWART MD,BRADFORD                             99285                 SOUTHEASTERN029893,               CF          11-Jul           Insect Bite             Comprehensive             Comprehensive                  L-M                99283             Disagree
                                                                                                                                              SOUTHEASTERN029895
    13       11/14/1977    U9126862805       7/5/2017     191010709/400 HOLLAND DO,BRADLY S                             99285                 SOUTHEASTERN164303,               CF          11-Jul           Chest Pain                                                                                                     No Visit Note Provided
                                                                                                                                              SOUTHEASTERN164316                                                                                                                                                              in Documentation
    14       12/6/1976     U9122593501      3/20/2017     184457529/400 RICHARDSON DO,STACY EMMANUEL                    99285*93010*99        SOUTHEASTERN355578,               CF          11-Jul           Chest Pain              Comprehensive             Comprehensive                    H                99285               Agree
                                                                                                                        053                   SOUTHEASTERN355580
    15       10/21/1975    U9076266801      10/22/2017    197371133/400 STEVENSON MD,ZACHARY                            99285*93010           SOUTHEASTERN281734,               CF          11-Jul     Chest Pain (Vomitting)        Comprehensive             Comprehensive                    H                99285               Agree
                                                                                                                                              SOUTHEASTERN281736
    16       10/13/1973    U9072651601       4/9/2017     185813913/400 RICHARDSON DO,STACY EMMANUEL                    99285                 SOUTHEASTERN019161,               CF          11-Jul           Flank Pain              Comprehensive             Comprehensive                    H                99285               Agree
                                                                                                                                              SOUTHEASTERN019163
    17       10/4/1986     U9137344001      11/20/2017    199897590/400 BERKENSTOCK MD,ORAN LEE                         99285*93010*99        SOUTHEASTERN266507,               CF          11-Jul           Heart Pain              Comprehensive             Comprehensive                   M                 99284             Disagree
                                                                                                                        053                   SOUTHEASTERN266509
    18       12/21/1976    U9008450501      6/16/2016     169766209/400 HUGGINS MD,KIMBERLY SUE                         99285                 SOUTHEASTERN335895,               CF          11-Jul         Epigastric Pain           Comprehensive             Comprehensive                    H                99285               Agree
                                                                                                                                              SOUTHEASTERN335937
    19       8/13/1991     U9077210201      6/30/2018     216470128/400 JACKSON MD,HUGH H                               99285                 SOUTHEASTERN022794,               CF          14-Jul         Swelling, Aches           Comprehensive             Comprehensive                    H                99285               Agree
                                                                                                                                              SOUTHEASTERN022865
    20        3/8/1968     U9222143301      4/26/2018     211644568/400 GRANTHAM MD,BRIAN WESTON                        99285*93010*99        SOUTHEASTERN352691                CF          14-Jul      Back and Chest Pain          Comprehensive             Comprehensive                    H                99285               Agree
                                                                                                                        053
    21        6/9/1986     U9044088301      10/10/2016    175781913/400 VO MD,HALEY                                     99285                 SOUTHEASTERN062490,               CF          11-Jul            Headache               Comprehensive             Comprehensive                   M                 99284             Disagree
                                                                                                                                              SOUTHEASTERN062543
    22        3/1/1979     U9202024701       1/4/2018     203119571/400 GRANTHAM MD,BRIAN WESTON                        99285                 SOUTHEASTERN194722,               CF          14-Jul        Vaginal Bleeding           Comprehensive        Comprehensive (did not                H                99285               Agree
                                                                                                                                              SOUTHEASTERN194724                                                                                           reference GU but did
                                                                                                                                                                                                                                                            order transvaginal
                                                                                                                                                                                                                                                                Ultrasound)
    23        4/8/1962     U9119145501       1/4/2017     180325657/400 FARRAR MD,THOMAS C                              99285                 SOUTHEASTERN064519,               CF          11-Jul         Abdominal Pain            Comprehensive             Comprehensive                  M-H                99285               Agree
                                                                                                                                              SOUTHEASTERN064521
    24        5/6/1987     U9073450001      12/31/2016    180047849/400 STEVENSON MD,ZACHARY                            99285*93010           SOUTHEASTERN090926,               CF          12-Jul            Seizures               Comprehensive             Comprehensive                   M                 99284             Disagree
                                                                                                                                              SOUTHEASTERN090928
    25        5/1/1992     U9139220701      8/15/2017     193092470/400 HENRY MD,WILLIAM W JR                           99285                 SOUTHEASTERN329972,               CF          12-Jul      Headache (migraine)          Comprehensive             Comprehensive                  L-M                99283             Disagree
                                                                                                                                              SOUTHEASTERN329974
    26       12/31/1976    U9118915801      10/22/2017    197371408/400 BERKENSTOCK MD,ORAN LEE                         99285*93010           SOUTHEASTERN180029,               CF          12-Jul           Chest Pain              Comprehensive             Comprehensive                    H                99285               Agree
                                                                                                                                              SOUTHEASTERN180031
    27       4/18/1971     U9120815901      4/23/2018     211346842/400 RICHARDSON DO,STACY EMMANUEL                    99285*99053           SOUTHEASTERN141350,               CF          14-Jul         Abdominal Pain            Comprehensive                Detailed                      H                99284             Disagree
                                                                                                                                              SOUTHEASTERN141352
    28       7/21/1992     U9000989301       4/3/2017     185326043/400 HILLIS JR MD,THOMAS MICHAEL                     99285                 SOUTHEASTERN111260,               CF          12-Jul           Pelvic Pain             Comprehensive             Comprehensive                   M                 99284             Disagree
                                                                                                                                              SOUTHEASTERN111303
    29       9/16/1992     U9005137001      6/30/2016     170531354/400 WEDDLE DO,JOHN                                  99285                 SOUTHEASTERN300386,               CF          12-Jul     Abnormal Test Results       Expanded Problem            Comprehensive                   M                 99283             Disagree
                                                                                                                                              SOUTHEASTERN300420                                                                        Focus
    30       5/26/1991     U9003916901      6/21/2016     170107980/400 CLARK MD,TERESA                                 99285                 SOUTHEASTERN396657,               CF          12-Jul             Anxiety             Expanded Problem            Comprehensive                  L-M                99283             Disagree
                                                                                                                                              SOUTHEASTERN396688                                                                        Focus

Note(s):
[1] For eight of the sampled records (in red), the policy number provided in the disputed claims spreadsheet appears to be incorrect. BRG searched the produced medical records by patient date of birth, date of service, and billed provider in order to locate these eight medical records in the production. BRG then asked Defendants to
confirm that the patient name in their claims data system matched the names found on the medical record.

Source:
CONFIDENTIAL SOUTHEASTERN 1250.xlsx




                                                                                                                                                                                                                                                                                                                           Privileged and Confidential
DRAFT                                                                                                                                                                                                                                                                                                                          Attorney Work Product
                           Case 4:17-cv-00492-BSM Document 281-3 Filed 08/13/20 Page 6 of 6
                                                 Berkeley Research Group, LLC


     Windows RAT-STATS
     Statistical Software
  Random Number Generator
 Date:    7/6/2020        Time:        10:01
 Audit: SEP Underpaid Claims 99285 Sample
 Order      Value     Seed Number   Frame Size
   1         342        36099.99       2,727
   3         688
   5        1062
   4        1829
   2        2444

 Spares
 Order    Value
    6     2189
    7     1522
    8      850
    9      999
   10      96
   11     1452
   12     1766
   13      825
   14     1969
   15     2085
   16     2398
   17     2515
   18     1897
   19     2630
   20     1497
   21      185
   22      402
   23      706
   24      694
   25     1341
   26     2086
   27     1487
   28     2007
   29     1916
   30     1910


                                                                                              Privileged and Confidential
DRAFT                                                                                             Attorney Work Product
